-

Oo CO NHN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 1 of 19

Mitchell F. Boomer (State Bar No. 121441)
Scott P. Jang (State Bar No. 260191)

Yuki Cruse (State Bar No. 310073)
JACKSON LEWIS P.C.

50 California Street, 9th Floor

San Francisco, CA 94111

 

 

Telephone: (415) 394-9400

Facsimile: (415) 394-9401

E-mail: Mitchell. Boomer@jacksonlewis.com
E-mail: Scott.Jang@jacksonlewis.com
E-mail: Yuki.Cruse@jacksonlewis.com

 

Attorneys for Defendant
APPLE INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JOSH AREBALO,
Plaintiff,
Vv.

APPLE, INC.; a California Corporation; and
DOES 1 through 10, inclusive,

Defendants.

 

 

Case No. 5:19-cv-03034-EJD

DEFENDANT’S OPPOSITION TO
PLAINTIFF’S MOTION FOR LEAVE
TO FILE FIRST AMENDED
COMPLAINT

Time: 9:00 a.m.

Date: March 4, 2021

Judge: Hon. Edward J. Davilla
Court: 4

Complaint Filed: May 31, 2019
Trial Date: None Set

 

 

DEFENDANT’S OPPOSITION TO PLAINTIFF'S MOTION
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

CASE NO. 5:19-CV-03034-EJD

 
oOo CO NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 2 of 19

TABLE OF CONTENTS
I. INTRODUCTION ...ccceccccceseeseesecseecsscesesecnseseeeseessececesesesesseseceseseserecseseeesesseseecseesesenses 1
II. STATEMENT OF FACTS woccicecccccccscesssceseecneecssesescsseseeesseessescssssesesesesessssseesseesseeneesaeented 1
A. The Current Case Posture: Discovery is Complete, and Defendant’s Motion
for Summary Judgment is Pending. ...... cece eesccssecssesseseeseessscessessesesesssecssssesersenees 1
B. The Deadline for Amending the Pleadings Expired Long Ago. .....ccccccscseseeeees 2
C. Plaintiff Nevertheless Seeks to Expand This Case. ......cccccscccscssssessessseessessesseeeseens 2
HI. LEGAL STANDARD wu cccececcestececereceeeeseecsenseseeeeseeseessecsecsessesesecsecsesssesecseseaseasersenees 2
TV. LEGAL ARGUMENT uu... ccccccsccsecsecsscesesseesseceecesecnseesecsesesesseseesssaseescsessessassaeseasseseaseaseass 4
A. Plaintiff Fails to Establish “Good Cause” Under Rule 16. ....ccccscccsseeessseeeesseen 4
B. Plaintiff Also Fails to Satisfy the Requirements of Rule 15. .......ccccceseteeseereeres 7
1, Plaintiff's Proposed Amendment Would Prejudice Defendant. ................. 7
2. Plaintiff Has Acted with Undue Delay... cccccccccsccsessseseesssesssseesecssenesees 8
3. Plaintiff's Proposed Amendment Is Futile... ccc eeeeceteesseteeeeeeneeeneenees 9
a. Plaintiffs Defamation and Negligent Misrepresentation
Claims Are Time-barred, ....cccccccccccsesscesscseeesssssesssssscssssesssersessserens 9
b. Plaintiff's Negligent Misrepresentation Claim Also Fails to
Satisfy Rule 9’s Pleading Requirements ..........ccccccccseseseereenes 10
c. Plaintiffs Civil Conspiracy Claim is Not an Independent
Cause Of ACtion.... ccc cecccscccssecstccstecsssessscsesessssesssssscnsesseesaterstents 11
d. Plaintiff's Unfair Labor Practice Claim is Subject to the
NURB’s Exclusive Jurisdiction.......cccccccsecesssesseseeessscseseeseeess 11
e, Plaintiff Cannot Establish Unfair and Fraudulent Violations
of the Unfair Competition Law. ...c.ccccccsccssssesessessssssessecssssesees 12
(1) Plaintiff Cannot Establish Defendant Engaged in
Unfair Business Practices.....c.cccccssccecscssecserseseseseseeeses 12
(2) Plaintiff Cannot Establish Defendant Engaged in
Fraudulent Business Practices........ccccccccssesssessereeseseeres 13
V. CONCLUSION oo ccecsecncentecsneeteceaeeseeeeesseseccseceseesessecessssessecsecescsscnasersestsnsssesesesseestes 14

 

i
DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION

FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

CASE NO. 5:19-CV-03034-EJD

 
oO Co ss DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 3 of 19

TABLE OF AUTHORITIES

 

Page(s)
Cases
Accuimage Diagnostics Corp. v. Terarecon, Inc.,
260 F. Supp. 2d 941 (N.D. Cal. 2003) oo eeeserresrerrerensseteessesssesansectssscssssessenseeseeesesnesiens 11
AmerisourceBergen Corp. v. Dialysist West, Inc.,
465 F.3d 946 (9th Cir. 2006)... .ccccececccsscesteesreeseeseecsecseceeecsecssesseessseaesneceeesseseseseneseaeseeeaseesnsenges 8
Applied Equipment Corp. v. Litton Saudi Arabia Ltd.,
7 Cal. 4th 503 (1994) occccccscccccsecssssccsecceeseceesseseesesecseessesseceseceesesesseceesneseaeeseseeseceressessesatens 11
Bonin v. Calderon,
59 F.3d 815 (9th Cir. 1995) (superseded on other grounds)... eee seeeseeeeeneeneeeeesnesneeneeseens 9
Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co.,
20 Cal. 4th 163, 186-187 (1999) oc ecicccscssccsesssessectecsteeneceseseeseeessesteceeeeseseseseteseeeeeteeseeeeens 12
Community Dental Services v. Tani,
282 F.3d 1164 (9th Cir, 2002)... ccscesesecescseseeseeseesnecsessseessessesecnseeseseeneesssesessessesnesessesesans 6
Decker v. GlenFed, Inc.,
AZ F.3d 1541 (9th Cir, 1994)... icccsccescccsecesecsesceseeesecseesteesseesssesseseeerseensesesasseesseeseeseaaeaeegs 13
Doe v. CVS Pharmacy, Inc.,
982 F.3d 1204 (9th Cir. 2020)... ccceccccecesececssetseeeeseeeseesesectseeseestecneseseeeseseseseaaeatecseeneasenes 12, 13
DRK Photo v. McGraw-Hill Global Education Holdings, LLC
870 F.3d 978 (Oth Cir. 2017)... ccccccccscccsccetecsecseesecesecssessecsscesecessenecneeseesaestesseessesassseceseeesaseeseaeses 3
E-Fab, Inc. v. Accountants, Inc. Servs.,
153 Cal. App. 4th 1308 (2007)... ececeteseetertestecneetectsesscsecsececsesecssesesesessessessesesessessanecnees 10
Inre Fritz Cos. Secs. Litig.,
282 F. Supp. 2d at LLLO-11 ieee ccecceneceeeeenenereeesssesseesesssesssesscesscseesseesesssneesereseenens 9
Inre Fritz Cos. Securities Litig.,
282 F. Supp. 2d 1105 (N.D. Cal. 2003) oo ciicecceessesteseesenecseessesnesneeseccaeseesessaesaesaesaeesensesneeens 8
Hoang v. Bank of America, N.A.,
910 F.3d 1096 (Oth Cir. 2018)... ccccessecssccseeeteeesteeseeecsenteeeeieessesneeesseeneeseessseeseseateeersresatentes 9
Jackson v. Bank of Hawaii, |
902 F.2d 1385 (9th Cir. 1990)... ccceccccscccssecsseesersneesseceecerseessaeceeeseeeneesteeseseeeesensesasesneey 2,3,7
Jackson v. Laureate, Inc.,
186 F.R.D. 605 (E.D. Cal. 1999) occ iccccssccscssesseeeeessecnsecseeceseseaeceeeceeesaeeessessesnsesaeesseseneeatens 3
ii
DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD

FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 4 of 19

Johnson v. Buckley,

 

356 F.3d 1067 (9th Cir. 2004)... ccceescsssecetseeseecseceeeseseeneesaeeneecsesasesaesaeceeaeseseeessecnesaesaeeneey 2,7
Johnson v. Mammoth Recreations, Inc.,

975 F.2d 604 (9th Cir, 1992)... ceccccccssecsseesecseecsecessecseeeseecseecsaecesessesseeeeaesteeseeeeaeessessaeenesenees 4,7
Lockheed Martin Corp. v. Network Sols., Inc.,

194 F.3d 980 (9th Cir, 1999). ee scccsenecssesneessecneeeneenseseesaeseesneessestecnessaeenesseeedoneesesesenneneees 7
Logan v. VSI Meter Servs.,

No. 10cv2478 L, 2011 U.S. Dist. LEXIS 75544 (S.D. Cal. July 12, 2011) woes 11
McDonald v. Coldwell Banker,

543 F.3d 498 (th Cir, 2008)... cccccccccsnecsseeseeccneesseeseecsaeceeeeesescnseeseeceeeesseceeeeeseeserseesasesesaeenes 13
Millar v. Bay Area Rapid Transit Dist.,

236 F.Supp. 2d 1110 (N.D. Cal. 2002) oe cecsesectsectensneesseetecneseeeseneseaseenseeeeenessseeaeeseenees 3
Morongo Band of Mission Indians v. Rose,

893 F.2d 1074 (Oth Cir, 1990). ie ccessctsesseessecseesecseessevseseseeeaesessesecesseeseceesesessesaeenesteesesetens 7
Moss v. Infinity Ins. Co.,

197 F. Supp. 3d 1191 (N.D. Cal. 2016) occ eecececescecsceeseereeseeescenereeeecceesaeesaeeneeeatenas 12, 13
San Diego Bldg. Trades Council, Millmens Union, Local 2020 v. Garmon,

359 U.S. 236 (1959) ei eecceccssecssecnseensecsneesteesseesseesnaeeeseceecsaeeesseceseerseeeeeesseessectseceeeeseneseeraeenss 11
Sanford v. MemberWorks, Inc.,

625 F.3d 550 (Oth Cir. 2010)... ccccescsseeseeesseesseeseeceeesseeesaeeneesseceeeeeaeseeeseeesseesseesaeseeessaeens 14
Smith vy. City and County of Honolulu,

887 F.3d 944 (9th Cir. 2018). ceeccsecseesseessecstcessecsssssseceseessesesessaeceecsaeesseesesenseeseensesneeeneens 8
State of Cal. v. Neville Chem. Co.,

358 F.3d 661 (9th Cir. 2004) oc ccccecccesesssssessecesesessesssesesscesscssasereseneesssensesseeseseeeserseesseeneres 9
Tarmann v. State Farm Mut. Auto. Ins. Co.,

2 Cal. App. 4th 153 (1991) ccesessccecssteceseessecceeesecnsecseseccscessectressserseeeneeseerserneeraeesaeeas 13
Ventress v. Japan Airlines,

603 F.3d 676 (Oth Cir, 2010)... eccccccseecseesseccseeesneeseeeteesseeenseceeeeseeeeessecesesssesseesseesteseeeeeeeeess 8
West v. JPMorgan Chase Bank, N.A.,

214 Cal. App. 4th 780 (2013)... ccccececseeeeeeeneeccneeseeeeneeeneeeseeeeteseeeneenestaeenseetesieceeeteennesa 10
Wynes v. Kaiser Permanente Hosps.,

2012 U.S. Dist. LEXIS 84916 (E.D. Cal. June 9, 2012)... ecccceccccseeesseetcesteeeneeeeenetteeneeeneenees 3

ili
DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD

FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 5 of 19

 

Statutes
California Code of Civil Procedure, section 339 v..icccccccecsccsscccccsesssssscessesssseceeccessrseceeeseeceeetteeesens 10
California Code of Civil Procedure, section 340 .o...cccccccccccssccccesssssecessssscsesssecsesevassseveraseveseecersnes 9
California Unfair Competition Law Section T7200 viiccccccccscssesescneecneeeeenesneseesaetersesseetestecesnees 12
National Labor Relations Act, 29 U.S.C. Section 7 vicccecccccccsssssssssecsccsecccccceccossessesesseceeesesevensnanaaeees 11
National Labor Relations Act, 29 U.S.C. section 8 vicccccccccccsssssssccecsessssscscevsessseeecsetsecessetteeeesaranes 11
National Labor Relations Act, 29 U.S.C. sectom 8(a)(1) ..ccccccscccssccstsssccsseeesesesevscessecssevssenssesssenes 11
National Labor Relations Act, 29 U.S.C. section 158(a)(1) ef SC. ccccccccccccsssesseetecnsetsectsesaserseenes 11
Other Authorities
Federal Rule of Civil Procedure, Rule 8 .......ccccecccccccccccccecccececeeeceseevecetsetecensentsacacecescesesttausacesesevenea 13
Federal Rule of Civil Procedure, Rule 8(8)(2) .......ccccccscscssssesessscecssceensecsceccsssecssssessscsesssevesssessasens 13
Federal Rule of Civil Procedure, Rule 15 ...cecccciccccccccccccecssssecccessesntsccceccesseteeeceeserneeseeseceseess 2, 3,7
Federal Rule of Civil Procedure, Rule 15(a).......ccccccssscsscesseesseceseceseessscessesestesssssessatesesssssessesseavesass 2
Federal Rule of Civil Procedure, Rule 16 wei ccccccccccccsssssscccccesecseececcessessaeecesesssesentenatens 3, 4, 6, 8
iv
DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD

FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 6 of 19

I, INTRODUCTION

Plaintiff Josh Arebalo (“Plaintiff”) seeks leave from this Court to amend his Complaint
against Defendant Apple Inc. (“Defendant”) more than 20 months after he filed his original
Complaint. Fact discovery has closed. Expert discovery has closed. And Defendant’s motion for
summary judgment is currently pending before the Court.

The motion should be denied. First, as indicated above, the motion comes too late. Second,
Plaintiff has acted with undue delay and without diligence. Plaintiff seeks to add facts and claims
to his pleadings that were known to him when he filed his Complaint, yet he made no attempt to
amend his Complaint until more than a year after the Court’s deadline to amend the pleadings and
more than two months after all fact discovery closed. Third, Plaintiffs claims fail as a matter of
law, rendering amendment futile.

Accordingly, for all these reasons, allowing Plaintiff to amend his Complaint at this late
hour would be unduly prejudicial to Defendant, and the Court should deny Plaintiff?s motion.

Il. STATEMENT OF FACTS |

A. The Current Case Posture: Discovery is Complete, and Defendant’s Motion

for Summary Judgment is Pending.

On May 31, 2019, Plaintiff filed a Complaint asserting two causes of action: (1) violation
of the Americans with Disabilities Act; and (2) wrongful termination in violation of California
Public Policy under the Fair Employment Housing Act (“FEHA”). (ECF No. 1.) In the 20 months
since Plaintiff initiated this action, the parties have completed all fact and expert discovery. The
deadline for completing fact discovery expired on November 20, 2020; the deadline for completing
expert disclosures expired on December 19, 2020; and the deadline for completing expert discovery
expired on January 26, 2021. (ECF Nos. 28 & 30.)

The case is now in its late stages. Currently pending before the Court is Defendant’s Motion
for Summary Judgment. (ECF No. 45.) Defendant filed the motion on February 1, 2021, which
was the deadline for filing all dispositive motions. (ECF No. 30.) Defendant’s motion will be fully
briefed and ready for decision on February 23, 2021. (See ECF No. 45.)

1

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
nA Se YW KN

“sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 7 of 19

B. The Deadline for Amending the Pleadings Expired Long Ago.

The Court issued its first case management order on November 1, 2019, in which it set a
deadline of December 31, 2019 for any amendments to the pleadings. (See ECF No. 20 at 1) “IT
IS FURTHER ORDERED that the deadline for . . . amendments to the pleadings, is sixty days after
entry of this order.”) Plaintiff did not seek leave to amend his Complaint during this time. Indeed,
Plaintiff has never mentioned or referenced any intention of amending the pleadings in any of the
five case management conference statements submitted to the Court during the 20 months in which
this case has been pending. (See ECF Nos. 19, 21, 23, 25, 27.)

C. Plaintiff Nevertheless Seeks to Expand This Case.

Despite the procedural posture of this case in which the Court’s deadlines for amending the
pleadings, completing discovery, and filing dispositive motions have now passed, Plaintiff filed the
instant motion for leave to file a first amended complaint on January 22, 2021. (ECF No. 41.)
Plaintiff's proposed First Amended Complaint (“Proposed FAC”) seeks to add (a) numerous new
allegations, effectively doubling the size of the Complaint;! and (b) five new claims for defamation,
civil conspiracy, negligent misrepresentation, unfair business practices, and unfair labor practices.
Plaintiff contends, in part, that new discovery and his former counsel are to blame for his failing to
amend the pleadings in the 20 months this case has been pending. (See id. at 4.)

Ii. LEGAL STANDARD

Federal Rule of Civil Procedure 15(a), the standard under which Plaintiff makes his motion,
provides for amendments when “justice so requires.” However, leave is not automatically granted.
See Fed. R. Civ. P. 15; Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). Denial
of a motion for leave to amend may be justified if the court finds the existence of various factors,
alone or in combination, including: (1) prejudice to defendant; (2) bad faith motive on part of
plaintiff (e.g., use of the motion to postpone trial date, impose additional expense on opposing
party, or gain additional leverage in settlement negotiations); (3) undue delay or dilatory conduct

by plaintiff; and (4) futility of proposed amendment. See Johnson v. Buckley, 356 F.3d 1067, 1077-

 

' The original Complaint contains a fact section comprised of 20 paragraphs, whereas the Proposed
FAC contains a fact section of 42 paragraphs. (Compare ECF No. 1 at 4-7 with ECF No. 41-1 at
4-15.)

2

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
Rh Ww N

mo Oo CO SN DH SN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 8 of 19

78 (Oth Cir. 2004); Millar v. Bay Area Rapid Transit Dist., 236 F.Supp. 2d 1110, 1113 (N.D. Cal.
2002) (identifying additional factor of impact on judicial economy, judicial resources and court’s
ability to manage cases and control its dockets). Of the factors, “[p]rejudice to the opposing party
is the most important factor.” Jackson, 902 F.2d at 1387 (citations omitted),

Moreover, while Plaintiff's motion is made pursuant to Rule 15, where, as here, the Court
has issued a Scheduling Order pursuant to Federal Rule of Civil Procedure 16, a “good cause”
standard applies. Wynes v. Kaiser Permanente Hosps., 2012 U.S. Dist. LEXIS 84916, at * 2 (E.D.
Cal. June 9, 2012) (stating that once a district court has filed a Pretrial Scheduling Order pursuant
to Rule 16, the standards set forth by Rule 16 control). As this Court specifically warned the parties
in its November 1, 2019 case management order:

IT IS FURTHER ORDERED that the deadline for joinder of any additional parties,

or other amendments to the pleadings, is sixty days after entry of this order. The

parties are instructed to comply with Federal Rule of Civil Procedure 15 in seeking

joinder of parties or amendments to the pleadings prior to expiration of the deadline.

Amendments sought after the deadline must comply with Federal Rule of Civil

Procedure 16.

(ECF No. 20 at 1) (emphasis added).

The central inquiry under Rule 16’s “good cause” standard is whether the party seeking
leave to amend was diligent in seeking the amendment. DRK Photo v. McGraw-Hill Global
Education Holdings, LLC, 870 F.3d 978, 989 (9th Cir. 2017). The moving party must show that
despite diligent efforts to comply, noncompliance with a Rule 16 deadline occurred because of the
development of matters that could not have been reasonably foreseen. Jackson v. Laureate, Inc.,
186 F.R.D. 605, 608 (E.D. Cal. 1999). As the Ninth Circuit explained, a party’s “‘carelessness”
does not constitute “good cause:”

Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad faith of the

party seeking to interpose an amendment and the prejudice to the opposing party,

Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party

seeking the amendment. The district court may modify the pretrial schedule ‘if it
3

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
nm BF WD NY

So Oo Co SN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 9 of 19

cannot reasonably be met despite the diligence of the party seeking the extension.’

Moreover, carelessness is not compatible with a finding of diligence and offers no

reason for a grant of relief. Although the existence or degree of prejudice to the

party opposing the modification might supply additional reasons to deny a motion,

the focus of the inquiry is upon the moving party’s reasons for seeking modification.

If that party was not diligent, then the inquiry should end.

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (citations omitted).
IV. LEGAL ARGUMENT

A. Plaintiff Fails to Establish “Good Cause” Under Rule 16.

Plaintiff fails to carry his burden of establishing “good cause” and diligence under Rule 16.
See Johnson, 975 F.2d at 609 (9th Cir. 1992) (indicating that the moving party carries the burden
of establishing diligence under Rule 16). This case has been pending for 20 months. During that
time, the Court set a deadline for amending the pleadings (which expired over a year ago), and the
parties have filed five case management conference statements. Further, several critical deadlines
passed, including the deadline to complete discovery and file dispositive motions. Yet at no point
did Plaintiff alert the Court or Defendant of any intention to amend his Complaint.

To excuse his untimeliness, Plaintiff argues in conclusory fashion that “[e]vidence provided
by Apple during discovery gave, in part, rise to this Motion.” (ECF No. 41 at 2) (emphasis added).
Not only does Plaintiff fail to identify and explain what evidence Defendant provided that led him
to suddenly learn of his new allegations and claims, but Plaintiffs assertion is objectively untrue.
Nearly all the new allegations Plaintiff seeks to add in the Proposed FAC appear to be facts that
were within his knowledge when he filed his original Complaint. The following proposed new
allegations, which form the basis for the new claims, are illustrative:

34. In or about September 2017, Plaintiff became aware of an employee transferred

to his team was denied workers compensation for treatment of a cyst that
formed on the top of his hand, an injury from repetitive motion — typing at
Apple. This was incorrect and Plaintiff corrected the issue for the employee.

That same employee shared that many other employees had this occur too.
4

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
Oo CO ST NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 10 of 19

36.

37.

44,

45.

83.

Plaintiff sent an email to his team regarding the importance of establishing the
responsibility to an injury at work and invited employees to engage in the
workers compensation process and discuss any injury to qualify it for workers
compensation. The email was sent to David Pratt too as David was included
on Plaintiff's team email distribution. David Pratt subsequently met with
Plaintiff and verbally reprimanded and prohibited Plaintiff from similar
communications stating that Plaintiff's employee’s would “take advantage of
him/Apple.”

In or about September 2017, Plaintiff met with several of his peers and asked
questions related to the management of notifications of pain while typing and
carpal tunnel disabilities and found inconsistent approaches.

In or about September 2017, Plaintiff sent an email to his Peers including David
Pratt expressing the need to address employee complaints and working
conditions regarding the “triple chat” role expectation.”

Later that same day as Plaintiff's meeting with Mr. Bishop, Plaintiff informed
several employees part of the group that was complaining that they would be
meeting with David Pratt to discuss specific groups.

Two days after Plaintiff's meeting with Justin Bishop and the uncommon audit
performed by David Pratt, David Pratt met again with Plaintiff and performed
an uncommon audit on the other, additional, team, that Plaintiff was requested
to assist supervise. During this audit David Pratt found some issues regarding
approvals. Plaintiff reminded David Pratt that Plaintiff had prior informed the
team and David Pratt via email three different times, to which David had replied
to, that technical issues regarding the approval process had occurred and to
expect them.

On or about February 2018, Plaintiff provided Defendant Apple notice of the
negligent misrepresentation including that the false statement was causing the

Plaintiff to perform self-publication.
5

 

 

DEFENDANT’S OPPOSITION TO PLAINTIFF'S MOTION

FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

CASE NO. 5:19-CV-03034-EJD

 
nae

oO CO HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 11 of 19

95. Plaintiff complained to management on behalf of others and therefore engaged
in concerted activity. Plaintiff meets the standard as an individual in that the
complaint constituted concerted action... Plaintiff did not make complaint
solely on behalf of Plaintiff or individual employee, but was made on behalf of
other employees or a least with the object of inducing or preparing for group
action.

(ECF No. 41-1 99 34, 36, 37, 41, 45, 83, 95.)

Moreover, even assuming Plaintiff did learn something new during his deposition —- when
he allegedly read his own Complaint for the first time (ECF No. 41 at 4:6-10) — or the depositions
of Defendant’s witnesses (id. at 4:11-12), this still does not explain Plaintiff's undue delay. More
than six months passed between Plaintiffs deposition and the filing of his motion to amend,” and
more than three months passed between the completion of Defendant’s witnesses’ depositions and
Plaintiff's filing of his motion to amend.?

Finally, Plaintiff unpersuasively attempts to shift blame for his delayed amendment to his
former counsel. Plaintiff baldly asserts — in one sentence — that his prior counsel was unresponsive
to his desire to correct the Complaint. Ud. at 4:15-17.) But Plaintiff provides no actual evidence
to support this hefty allegation against his former counsel (who represented Plaintiff for almost 18
months and through four depositions), let alone evidence that rebuts the presumption that “a client
is ordinarily chargeable with his [prior] counsel’s negligent acts.” Community Dental Services v.
Tani, 282 F.3d 1164, 1168 (9th Cir. 2002). Plaintiff suspicion that his former counsel somehow
“favored Apple” is similarly unfounded.* (ECF No. 41 at 4:17.)

In sum, Plaintiff fails to establish “good cause” and diligence under Rule 16. Accordingly,

“the inquiry should end,” and Plaintiff's motion for leave to amend should be denied for this reason

 

? Plaintiffs deposition wherein he asserted that he did not read his Complaint prior to his deposition
took place on July 8, 2020. (Declaration of Scott P. Jang (“Jang Decl.”) § 2.)

3 The last deposition of Defendant’s witness took place on October 16, 2020. Ud. 73.)

4 For example, Plaintiff claims that his prior counsel told Defendant’s witness, Justin Bishop, that
he [prior counsel] had “nothing but empathy” for the Defendant. (ECF No. 41 at 4:19-20.) That is
not what Plaintiffs prior counsel said. To the extent Plaintiff's prior counsel expressed empathy
during the deposition, it was in response to Mr. Bishop disclosing that he had to retire from his job
due to “a medical issue that is going to limit [his] life.” (Jang Decl. 4 4, Ex. 1.)

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
bp

~~ NOM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 12 of 19

alone. Johnson, 975 F.2d at 609 (9th Cir. 1992).

B. Plaintiff Also Fails to Satisfy the Requirements of Rule 15.

Under Rule 15, denial of leave to amend is warranted if the court finds: (1) prejudice to the
defendant; (2) bad faith motive on part of the plaintiff; (3) undue delay or dilatory conduct by the
plaintiff; and/or (4) futility of the proposed amendment. Johnson, supra, 356 F.3d at 1077-78 (9th
Cir. 2004). As explained below, at least three of the four factors are present here: (1) prejudice; (2)
undue delay; and (3) futility.

1. Plaintiff?s Proposed Amendment Would Prejudice Defendant.

Plaintiff's motion, if granted, would prejudice Defendant. The Ninth Circuit has repeatedly
held that “[p]rejudice to the opposing party is the most important factor” in determining whether
leave to amend should be granted under Rule 15. Jackson, supra, 902 F.2d at 1387. The need for
a party to conduct supplemental discovery or to consider a new line of legal argument are clear
examples of prejudice that have regularly proven sufficient to defeat a motion for leave to amend.
See Lockheed Martin Corp. v. Network Sols., Inc., 194 F.3d 980, 986 (9th Cir. 1999). Prevailing
Ninth Circuit case law defines undue prejudice where an amendment would raise different legal
theories and require proof of different facts such that additional discovery would have to be
undertaken. See Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)
(undue prejudice may exist, for example, when the addition of new claims at a late stage in the
proceedings would alter the nature of the litigation).

Here, Plaintiff proposes to double the facts alleged in his Complaint and introduce five new
claims: (1) defamation; (2) civil conspiracy; (3) negligent misrepresentation; (4) unfair business
practices; and (5) unfair labor practices. (ECF No. 41-1 §[ 66-98.) To address and defend these
new facts and claims, the Court will need to reopen discovery so that Defendant (1) can investigate
and produce affirmative evidence to support its defense; and (2) can obtain written discovery and
depose Plaintiff again. For example, with respect to Plaintiff's new defamation claim, Defendant
will need discovery on the alleged self-published statements that form the basis of the claim. (/d.
4] 67-68.) With respect to Plaintiffs new conspiracy claim, Defendant will need discovery on the

alleged ways in which Plaintiff contends that “Apple used Plaintiff's termination to signal to the
7

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 13 of 19

group of employees that complained to Plaintiff and planned to complain to Tim Cook, that they
do so at their own peril and for fear of losing their job.” (Ud. 76.) And, as yet another example,
for Plaintiff's UCL claim, Defendant will need discovery on the alleged ways in which Plaintiff
contends Defendant’s conduct was “unfair” or “fraudulent” to consumers. (Ud. F§ 89-93.) None of
this was explored in prior discovery.

Still further, Defendant has already filed its motion for summary judgment. Thus, to allow
Plaintiff to amend his pleadings at this late stage would not only mean reopening discovery, it
would also mean discarding Defendant’s pending motion (which Defendant expended considerable
time and resources drafting); requiring Defendant to file another responsive pleading, including a
motion to dismiss; requiring Defendant to develop new defenses; and requiring Defendant to file a
new motion for summary judgment. This constitutes clear prejudice to Defendant. See Smith v.
City and County of Honolulu, 887 F.3d 944, 951-52 (9th Cir. 2018) (“A defendant suffers prejudice
if a plaintiff is allowed to proceed with a new theory of recovery after close of discovery.”);
Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010) (affirming decision to deny leave to
amend after the plaintiff waited nearly a year — and a substantive motion was pending against their
complaint — before attempting to amend it); In re Fritz Cos. Securities Litig., 282 F. Supp. 2d 1105,
1109 (N.D. Cal. 2003) (“Prejudice might occur if an opposing party will need to bear significant
additional expense, or will suffer significant delays in the resolution of the dispute, because the
addition of claims or parties increases the scope and complexity of the litigation or because the
amendment will require the court to reopen discovery.”).

2. Plaintiff Has Acted with Undue Delay.

As discussed in the context of Rule 16, Plaintiff waited more than 20 months from when he
filed his original Complaint to request leave to file his Proposed FAC. The Ninth Circuit has found
undue delay when 15 months passed between the time plaintiff discovered new facts and asserted
a new theory based on those facts in a motion for leave to amend. AmerisourceBergen Corp. v.
Dialysist West, Inc., 465 F.3d 946, 953 (9th Cir. 2006) (affirming lower court’s denial of leave to
amend because the plaintiff did not allege any newly discovered facts nor did the plaintiff explain

why it waited over a year after filing its complaint before bringing these facts to the attention of the
8

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
Ww

Oo CO “S DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 14 of 19

court). While Plaintiff baldly alleges that he learned of new facts during his deposition and the
depositions of others, he fails to identify and explain what exactly those new facts were, let alone
explain why he still then waited more than three to six months later to file this motion.

In short, Plaintiffs unduly delayed request for leave could have been avoided if it were not
for Plaintiff's lack of due diligence. Plaintiff asserts no newly discovered facts, but facts that were
already known to him when he filed his Complaint. Courts readily conclude that delay is prejudicial
(or illustrative of bad faith) where, as here, the matters in the proposed amendment were known or
should have been known to the amending party, and no reason is given for their exclusion from the
previous version of the pleading. See In re Fritz Cos. Secs. Litig., 282 F. Supp. 2d at 1110-11
(finding that unexplained delay between amended pleadings weighs against plaintiffs’ motion for
leave to amend).

3. Plaintiff’s Proposed Amendment Is Futile.

While the Court may and should deny Plaintiff's motion on grounds of prejudice and undue
delay alone, alternatively, the Court should also deny Plaintiff's motion because the new claims in
the Proposed FAC are legally insufficient and would be futile. The Ninth Circuit has made clear
that if an amendment would be futile, leave to amend should be denied. Hoang v. Bank of America,
N.A., 910 F.3d 1096, 1102-03 (9th Cir. 2018). Futility includes “the inevitability of a claim’s
defeat on summary judgment.” State of Cal. v. Neville Chem. Co., 358 F.3d 661, 673-74 (9th Cir.
2004). Futility alone may justify denial of a motion to amend. Bonin v. Calderon, 59 F.3d 815,
845 (9th Cir. 1995) (superseded on other grounds).°

a. Plaintiff's Defamation and Negligent Misrepresentation Claims
Are Time-barred.

Plaintiff's third cause of action in his Proposed FAC for defamation is futile because it is
time-barred. Plaintiffs defamation claim is predicated on conduct that, at the latest, occurred on
or around December 5, 2017, when Plaintiff's employment was terminated. (ECF No. 41-1 4 47.)

California’s statute of limitations for defamation is one year. Cal. Civ. Proc. Code § 340. Based

 

> Defendant raises several arguments for why Plaintiffs new claims fail and are thus futile. If for
whatever reason the Court grants Plaintiff leave to amend, Defendant respectfully reserves the right
to further argue these and other defenses in a motion to dismiss.

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO, 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
oO CO ~ NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 15 of 19

on this claim, the statute of limitations passed on December 5, 2018. Plaintiff now seeks to assert
this claim more than two years after the statute of limitations. It is time barred.

Plaintiff's negligent misrepresentation claim fails for the same reason. Plaintiff’s deadline
to file a negligent misrepresentation claim is two years from the date of the alleged incident. Cal.
Civ. Proc. Code § 339. A claim for negligent misrepresentation accrues when a plaintiff is on
notice that the defendant has made the misrepresentation. E-Fab, Inc. v. Accountants, Inc. Servs.,
153 Cal. App. 4th 1308, 1323 (2007). Here, Plaintiff bases his negligent misrepresentation claim
on a discipline he received from his supervisor that was issued on September 1, 2017. (ECF No.
41-1 480.) Therefore, the statute of limitations for this claim would have expired on September 1,
2019. The claim is time barred.

b. Plaintiff's Negligent Misrepresentation Claim Also Fails to
Satisfy Rule 9’s Pleading Requirements

In California, the elements of fraud are: (1) the defendant made a false representation as to
a past or existing material fact; (2) the defendant knew the representation was false at the time it
was made; (3) in making the representation, the defendant intended to deceive the plaintiff; (4) the
plaintiff justifiably relied on the representation; and (5) the plaintiff suffered resulting damages.
West v. JPMorgan Chase Bank, N.A., 214 Cal. App. 4th 780, 792 (2013) (citation omitted). “The
elements of negligent misrepresentation are the same except for the second element, which for
negligent misrepresentation is the defendant made the representation without reasonable ground for
believing it to be true.” Id. (citations omitted).

Here, Plaintiff has failed to allege facts showing how he justifiably relied on any alleged
representation by Defendant, let alone facts sufficient to meet Federal Rule of Civil Procedure 9’s
heightened pleading standard. While Plaintiff suggests in his Proposed FAC that he was somehow
induced to leave his employment due to a misconduct violation (ECF No. 41-1 4 80), this is not
plausible and contradicts the rest of his Complaint. Plaintiff does not contend that he was chose to
leave his employment with Defendant; rather, Plaintiff contends that he was wrongful involuntarily

discharged for performance reasons. This claim fails.

///
10

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 16 of 19

C. Plaintiffs Civil Conspiracy Claim is Not an Independent Cause
of Action.

Plaintiff's fourth cause of action for civil conspiracy also fails as a matter of law because
Plaintiff cannot plead conspiracy as an independent cause of action. Under California law, there is
no separate and distinct tort cause of action for civil conspiracy. See Applied Equipment Corp. v.
Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 510 (1994) (stating that “conspiracy is not an independent
tort; it cannot create a duty or abrogate an immunity. It allows tort recovery only against a party
who already owes the duty and is not immune from liability based on applicable substantive tort
law principles.”).°

d. Plaintiff's Unfair Labor Practice Claim is Subject to the
NLRB’s Exclusive Jurisdiction.

Plaintiff's seventh cause of action for an Unfair Labor Practice claim is also futile because
the National Labor Relations Board (the “Board’’) has exclusive jurisdiction to adjudicate claims
under the National Labor Relations Act, 29 U.S.C. § 158(a)(1) et seg. (“SNLRA”).

Plaintiff contends that his wrongful termination is premised on violations of the NLRA,
Sections 7 and 8(a)(1), which prohibits adverse action, including the discharge of an employee, for
participation in concerted activity. Plaintiff’s claim is preempted by the NLRA and the Board has
exclusive jurisdiction over this matter. See San Diego Bldg. Trades Council, Millmens Union,
Local 2020 v. Garmon, 359 U.S. 236, 245 (1959) (holding that the Board has original, exclusive
jurisdiction over claims of unfair labor practices arising under sections 7 and 8 of the NLRA); see
also Logan v. VSI Meter Servs., No. 10cv2478 L (WMc), 2011 U.S. Dist. LEXIS 75544, at *4-5

(S.D. Cal. July 12, 2011) (dismissing with prejudice wrongful termination claim based on unfair

 

° Moreover, even as a legal doctrine, Plaintiffs conspiracy theory fails. Plaintiff claims that he was
dismissed from his employment in furtherance of a conspiracy to retaliate against him for his
submission of OSHA violations and complaints of discriminatory business decisions and to deter
others from complaining to Defendant’s CEO about discrimination. (ECF No. 41-1 4 74.) But
such an allegation cannot support a civil conspiracy theory because it is based on conduct by
Plaintiffs former supervisors and “Apple HR” while they were acting in their official capacity. See
Accuimage Diagnostics Corp. v. Terarecon, Inc., 260 F. Supp. 2d 941, 947 (N.D. Cal. 2003)
(“[A]gents and employees of a corporation cannot conspire with their corporate principal or
employer where they act in their official capacities on behalf of the corporation and not as
individuals for their individual advantage.”’).

1]

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 17 of 19

labor practice because NLRB has exclusive jurisdiction over such claims). Accordingly, Plaintiff's
unfair labor practice claim is jurisdictionally barred and amendment would be futile.
e. Plaintiff Cannot Establish Unfair and Fraudulent Violations of
the Unfair Competition Law.

Plaintiff's sixth cause of action for violations under Section 17200 of California’s Unfair
Competition Law (“UCL”) is also futile. To assert a claim for violation of the UCL, a plaintiff
must allege that a practice is either: (1) unlawful (e., is forbidden by law), (2) unfair (i.e., harm to
victim outweighs any benefit), or (3) fraudulent (i.e., is likely to deceive members of the public).
Moss v. Infinity Ins. Co., 197 F. Supp. 3d 1191, 1198 (N.D. Cal. 2016). Plaintiffs claims fail under
the unfair and fraudulent prong.

(1) Plaintiff Cannot Establish Defendant Engaged in Unfair
Business Practices.

Plaintiff cannot establish that Defendant engaged in unfair conduct that is actionable under
the UCL. Under the UCL’s unfairness prong, courts consider: (1) whether the challenged conduct
is tethered to any underlying constitutional, statutory or regulatory provision, or that it threatens an
incipient violation of an antitrust law, or violates the policy or spirit of an antitrust law, (2) whether
the practice is immoral, unethical; oppressive, unscrupulous or substantially injurious to
consumers, or (3) whether the practice’s impact on the victim outweighs the reasons, justifications
and motives of the alleged wrongdoer. Doe v. CVS Pharmacy, Inc., 982 F.3d 1204 (9th Cir. 2020).
(internal citations omitted.)

Plaintiff fails to sufficiently assert facts to support a violation that the UCL is meant to
prohibit (i.e., anticompetitive practices by one competitor against a direct competitor that is tethered
to some legislatively declared policy or proof of some actual or threatened impact on competition.)
Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal. 4th 163, 186-187
(1999),

Plaintiff makes vague and conclusory statements that Defendant’s conduct was “unfair” but
does not provide facts that demonstrate how or why Defendant’s conduct was unfair. Plaintiff also

fails to provide facts to show the impact of Defendant’s conduct on consumers. Indeed, Plaintiff's
12

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 18 of 19

complaint is void of any discussion about consumers all together. Ultimately, Plaintiffs claim is
not adequately pled to give proper notice to Defendant of Plaintiffs claim and the grounds on which
it lies. See Fed. R. Civ. P. 8(a)(2).

Plaintiff's claim also fails under the “immoral” test and the balancing test. Other than
Plaintiffs bald assertions, Plaintiff alleges no specific facts that would support his position that
Defendant’s practice is “immoral, unethical, oppressive, unscrupulous or substantially injurious to
consumers.” Doe vy. CVS Pharmacy, Inc., 982 F.3d 1204 (9th Cir. 2020) (affirming district court's
denial of the plaintiff's UCL unfairness claim because the plaintiffs conclusory recitation of one
of the UCL’s legal standards does not clarify what conduct the plaintiff claims is unfair, or on what
allegations in the complaint the plaintiff relies for this claim.) (emphasis added.); see also
McDonald v. Coldwell Banker, 543 F.3d 498, 502 (9th Cir. 2008) (affirming grant of summary
adjudication on UCL claim because there was no factual evidence upon which a reasonable jury
could return a verdict for plaintiff finding that defendant’s conduct was “immoral, unethical,
oppressive or unscrupulous.”). Plaintiff also does not allege how the impact of Defendant’s unfair
practice on the Plaintiff outweighs “the reasons, justifications and motives of the alleged
wrongdoer.” Jd. Simply put, Plaintiff does not allege sufficient facts to show Defendant engaged
in unfair business practices within the meaning of the UCL.

(2) Plaintiff Cannot Establish Defendant Engaged in
Fraudulent Business Practices.

Plaintiff also fails to satisfy the heightened pleading requirement required to establish a
fraudulent claim under the UCL. UCL claims alleging fraudulent business practices trigger a
heightened pleading requirement. Moss v. Infinity Ins. Co., 197 F. Supp. 3d 1191, 1198 (N.D. Cal.
2016). In addition to the general pleading requirements set forth in FRCP Rule 8, a plaintiff alleging
fraud must allege “with particularity the circumstances constituting fraud.” Jd. “The requirement
of specificity in a fraud action against a corporation requires the plaintiff to allege the names of the
persons who made the allegedly fraudulent representations, their authority to speak, to whom they
spoke, what they said or wrote, and when it was said or written.” Tarmann v. State Farm Mut.

Auto. Ins. Co., 2 Cal. App. 4th 153,157 (1991). “The plaintiff must set forth what is false or
13

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD
FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
aE Ww

oO CO NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 46 Filed 02/05/21 Page 19 of 19

misleading about a statement, and why it is false.” Decker v. GlenFed, Inc., 42 F.3d 1541, 1548
(9th Cir. 1994). The pleading must be “specific enough to give defendants notice of the particular
misconduct... so that they can defend against the charge and not just deny they have done anything
wrong.” Sanford v. MemberWorks, Inc., 625 F.3d 550, 558 (9th Cir. 2010).

Plaintiff's Proposed FAC is void of specific facts supporting his belief that Defendant
engaged in fraud. Rather, Plaintiff makes the conclusory statement that “Defendant committed
fraudulent business acts or practices by, among other things, engaging in conduct Defendant knew
or should have known were likely to and did deceive the public, including Plaintiff.” (ECF No. 41-
1 § 93.) Without more, Plaintiffs thin pleading is insufficient to satisfy the heightened pleading
requirement to establish a UCL claim based on alleged fraudulent business practices. Moreover,
Plaintiff's claim is also insufficient to give Defendant adequate notice of the fraudulent conduct
such that it cannot defend itself against the claim.

V. CONCLUSION

Plaintiffs Proposed FAC would prejudice Defendant, is futile, and is unjustifiably delayed.

For the foregoing reasons, Defendant respectfully requests this Court to deny Plaintiff's Motion for

Leave to File a First Amended Complaint.

Dated: February 5, 2021 | JACKSON LEWIS P.C,

By: _/s/Scott P. Jang
Mitchell F. Boomer
Scott P. Jang

 

 

Yuki Cruse
Attorneys for Defendant
APPLE INC,
4835-931 1-1259, v. 1
14
DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION CASE NO. 5:19-CV-03034-EJD

FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 
